Per Ctxriam:
The facts of this case are very fully 'stated in the opinion of the learned judge of the Quarter Sessions. The questions arising upon those facts were rightly disposed of.
The reports of the viewers, reviewers, and supplemental report of the latter, together with the testimony taken on the exceptions thereto, were all before the court when the former was confirmed. By necessary implication, the final order confirming the report of the viewers disposed of the reports of reviewers and all the exceptions, as fully as if the court, in express terms, had set aside the reports of the reviewers and dismissed all the exceptions. Whether the exceptions to the report of the viewers were previously abandoned or not, is now of no consequence. If not abandoned, they were, in effect, dismissed by the order confirming the report.
There appears to be no error in the record that calls for either a reversal or modification of the order complained of.
The order of court confirming the report of the viewers, filed April 22, 1889, is affirmed, with costs to be paid by appellants.